Citation Nr: 0937637	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability, claimed on both a direct and secondary basis.

3.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a bilateral heel 
disability.

4.  Entitlement to a higher rating for residuals of injury to 
the left forearm, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION


The Veteran served on active duty from October 1961 to August 
1976.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision by the RO in Atlanta, 
Georgia, and rating decisions dated in May 1994, October 
1997, and June 2000 by the RO in Winston-Salem, North 
Carolina.  

A personal hearing was held before a Veterans Law Judge in 
June 1999.  In a December 1999 decision, the Board granted 
service connection for a right heel disability, and remanded 
the other issues on appeal for additional evidentiary 
development.  The case was subsequently returned to the 
Board, and by a letter dated in February 2003, the Veteran 
was informed that the Veterans Law Judge who held his 
December 1999 hearing was no longer employed by the Board, 
and given the opportunity to request another Board hearing, 
which he did.  In March 2003, the Board remanded the appeal 
for a Board video conference hearing.  A Board video 
conference hearing was held before the undersigned Veterans 
Law Judge in June 2003.  In December 2003, the Board remanded 
the appeal to the RO for additional procedural and 
evidentiary development.  

In a March 2004 rating decision, the RO denied entitlement to 
a total disability compensation rating based on individual 
unemployability (TDIU rating).  The Veteran was notified of 
this decision by a letter dated in April 2004, and he did not 
file an appeal.  38 U.S.C.A. § 7105 (West 2002).

In an August 2005 rating decision, the RO granted a separate 
10 percent rating for a scar of the left forearm.  The 
Veteran was notified of this decision by a letter dated in 
September 2005, and he did not file an appeal.  38 U.S.C.A. 
§ 7105.

The case was subsequently returned to the Board.  In a June 
2006 decision, the Board denied service connection for a 
right shoulder disability, prostatitis and benign prostatic 
hypertrophy, urethritis, a left knee disability, a left hip 
disability, denied a rating higher than 20 percent for 
residuals of a left forearm injury, granted a 10 percent 
rating for a left shoulder disability during the period prior 
to June 23, 1999, denied a rating higher than 10 percent 
rating for a left shoulder disability for the period from 
June 23, 1999, and denied a higher compensable rating for 
residuals of a left heel fracture.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2009 
memorandum decision, the Court affirmed the Board's June 2006 
decision with respect to the issues of direct service 
connection for a left hip disability, and with respect to the 
appeals for higher ratings for disabilities of the left heel 
and left shoulder.  The Court set aside and remanded the 
issues of direct service connection for disabilities of the 
right shoulder and left knee, entitlement to a higher rating 
for residuals of injury to the left forearm, and 
consideration of referral for an extraschedular rating under 
38 C.F.R. § 3.321(b).  The Court also remanded the issues of 
secondary service connection for the left knee and left hip.

Although the Court indicated that it was remanding the issue 
of entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating) to the 
Board, the Board notes that this issue was denied by the RO 
in an unappealed March 2004 rating decision.  As that 
decision was not appealed, the issue was not in appellate 
status in June 2006, and the Board did not address the issue 
in its June 2006 decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.201, 20.202 (2008).  However, the Board will 
construe the April 2006 brief by the Veteran's prior 
representative as a new claim for a TDIU rating, and thus 
this issue is referred to the RO for initial adjudication of 
this claim.  See also Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The issues of service connection for a left knee disability, 
now claimed on both a direct and secondary basis, entitlement 
to secondary service connection for a left hip disability, 
and entitlement to a rating in excess of 20 percent for 
residuals of a left forearm injury, to include the issue of 
an extraschedular rating are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran currently has right shoulder strain which was 
neither incurred in nor aggravated by active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in a June 2004 letter and the claim 
was readjudicated in an August 2005 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333. Although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Service treatment records reflect that the Veteran complained 
of shoulder problems in service in November 1975 and May 
1976.  In November 1975, shoulder X-rays were negative and 
the diagnosis was possible rotator cuff syndrome.  In May 
1976, range of motion was normal.  His right shoulder was 
normal on service discharge examination in August 1976.

On VA examination in March 1992, the Veteran complained 
primarily of his left upper extremity, not his right.  He 
reported that he sustained a jam injury of the right arm in a 
motor vehicle accident in December.  On examination, he had 
full range of motion of the right shoulder, with marked 
crepitus.  A right shoulder disability was not diagnosed.

On VA examination in 1996, range of motion of the right 
shoulder was normal.  

At a medical examination performed for the Social Security 
Administration in February 1997, the Veteran complained of 
his heels, knees, left shoulder, left arm, chest, headaches, 
sinuses, and ear infections, but did not complain of his 
right shoulder.  The examiner noted that all joints appeared 
clinically normal.  The Veteran was able to grasp, raise his 
arms overhead, and perform dexterous movements of his hands.  
No abnormalities were noted with respect to the right 
shoulder.

Recent VA outpatient treatment records reflect that the 
Veteran has been treated for multiple joint pains, including 
of the right shoulder.  A November 2001 rheumatology note 
reflects that the Veteran complained of chronic joint and 
body pains, including the shoulders.  On examination, he had 
decreased abduction of the shoulders.  Pertinent diagnoses 
included diffuse osteoarthritis and chronic diffuse pain; 
likely a chronic pain syndrome associated with sleep 
disturbance.  A March 2002 rheumatology note reflects that he 
was diagnosed in pertinent part, with chronic myofascial pain 
syndrome/fibromyalgia.  In May 2002, he complained of pain in 
the low back, left hip, both knees, chest, and right 
shoulder; the diagnoses were myofascial pain syndrome and 
osteoarthritis.

On VA examination in April 2002, the Veteran complained of 
painful right shoulder motion; the examiner diagnosed 
arthralgia with degenerative change, right shoulder painful 
motion.  The examiner indicated that he did not find evidence 
from history or from the record that the Veteran's chronic 
disability of the right shoulder had its origin with 
complaints in the service pertaining to the shoulder.

The June 2005 VA examination shows a current diagnosis of 
right shoulder strain with normal X-ray.  The examiner stated 
that now, 30 years later, it is difficult to state that the 
problem in the 1970's is the cause of the problem now, 
without resort to unfounded speculation.  As noted by the 
Court, a medical opinion is not inadequate merely because it 
is inconclusive.  Roberts v. West, 13 Vet. App. 185 (1999).  
Here the examiner reviewed the evidence of record and 
indicated that, without resorting to speculation, he could 
not resolve the issue of a nexus between the Veteran's 
diagnosed right shoulder condition and service.  Because the 
examiner reviewed all the evidence of record in rendering 
this decision, and provided a rationale for the statement, 
the examination and "opinion" rendered are not inadequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board must 
simply rely on other evidence. 

With respect to the claim for service connection for a right 
shoulder disability, the Board finds that although the 
medical evidence shows that this condition currently exists, 
there is no competent medical evidence linking this 
disability with service.  Moreover, there is no evidence of 
arthritis of the right shoulder within the first post-service 
year, and thus service connection is not warranted on a 
presumptive basis.  

Although the Veteran contends that he incurred this condition 
in service, as a layperson, he cannot provide a competent 
opinion that these conditions are causally related to 
service.  The evidence of the passage of so many post-service 
years before he presented with complaints referable to the 
right shoulder or a right shoulder disability was diagnosed, 
contradict his assertions that he has had this disability 
since separation in 1976, and, therefore, the statements that 
he has had a continuity of symptomatology since service are 
not credible and carry no probative weight.  See Buchanan v. 
Nicholson, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000).  


Hence, the Board finds that the medical evidence as a whole 
does not show that the Veteran's current right shoulder 
strain is related to service.  The preponderance of the 
evidence is against the claim for service connection for a 
right shoulder disability; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert, 1 Vet. 
App. at 57-58.

ORDER

Service connection for right shoulder strain is denied.


REMAND

Pursuant to the March 2009 Court memorandum decision, 
additional development is to be undertaken on the issues of 
service connection for a left knee disability, now claimed on 
both a direct and secondary basis, service connection for a 
left hip disability secondary to a bilateral heel disability, 
entitlement to a rating in excess of 20 percent for residuals 
of injury to the left forearm, and consideration of referral 
for an extraschedular rating under 38 C.F.R. § 3.321(b).  

Specifically, the Court has instructed that the Board must 
determine the credibility of the Veteran's statements to the 
effect that he has had left knee pain since service, and that 
VA examinations with nexus opinions are to be provided 
regarding the appeals for service connection for left knee 
and left hip disabilities, both claimed as secondary to 
service-connected bilateral heel disabilities.  

In this regard, the Board notes that service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Service connection may be granted for an 
increase in severity of a non-service-connected disease, when 
the increase is proximately due to or the result of a 
service-connected disease.  38 C.F.R. § 3.310(b).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


The Board finds that the notice provided to the Veteran with 
respect to his secondary service connection claims is 
inadequate.  The RO should provide the Veteran with the 
necessary information regarding his claims for service 
connection on a secondary basis, and such must be done prior 
to appellate review.  38 U.S.C.A. § 5103(a).

The Board further notes that 38 C.F.R. § 3.310 (pertaining to 
secondary service connection) was amended on September 7, 
2006, during the pendency of this appeal.  In this regard, 
the Board notes that prior to readjudicating the claim, the 
RO should provide the Veteran with appropriate notice 
including the recent amendments to 38 C.F.R. § 3.310 (2008) 
(71 Fed. Reg. 52744 (2006)).  38 U.S.C.A. § 5103(a); Allen, 
supra.

Moreover, a VA orthopedic examination was performed in June 
2005, and the examiner provided an opinion as to whether the 
Veteran's current left knee and left hip disabilities were 
related to service, but did not provide an opinion whether 
these disabilities were aggravated by his service-connected 
heel disabilities. 

As such, the Board finds that the June 2005 VA orthopedic 
examination report is inadequate as to the issues of 
secondary service connection for left knee and left hip 
disabilities, and that a remand is also required to obtain a 
clarifying medical opinion as to the relationship, if any, 
between the Veteran's service-connected bilateral heel 
disabilities and his current left knee and left hip 
disabilities, to include whether there is any aggravation of 
a non-service-connected disability by a service-connected 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; 
Barr, 21 Vet. App. at 311; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995).  

With respect to the claim for a higher rating for residuals 
of injury to the left forearm, the Court found that the June 
2005 VA neurological examination did not identify the 
limitations of the left forearm, but rather focused on the 
elbow and wrist.  In light of the Court's decision, and the 
length of time since the last VA examination of the service-
connected residuals of a left forearm injury, the Board finds 
that another VA examination should be performed to determine 
the current level of severity of this disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Pertinent ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The RO should also consider whether referral for 
consideration of an extraschedular rating is warranted under 
38 C.F.R. § 3.321(b).  The Board has referred the potential 
TDIU claim to the RO to contemplate the Veteran's disability 
based on his particular circumstance.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  However, the question remains whether 
he is entitled to an extra-schedular rating for the service-
connected left forearm disability under 38 § C.F.R. 
3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Barringer v. Peake, 22 Vet. App. 242 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with corrected 
notice regarding his claims for secondary 
service connection for left knee and left 
hip disabilities, including notice of the 
amendments to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for 
disabilities of the left forearm, left 
knee, and left hip.  After securing any 
necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.  

3.  Afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected 
bilateral heel disabilities and any 
current disabilities of the left knee and 
left hip.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current disabilities of the left 
knee and left hip were caused by his 
service-connected bilateral heel 
disabilities?

(b) Is it at least as likely as not that 
the Veteran's service-connected bilateral 
heel disabilities aggravated his current 
left knee and left hip disabilities?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level of 
left knee or left hip disability present 
(i.e., a baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  Afford the Veteran a VA neurological 
examination in order to determine the 
current level of severity of the service-
connected residuals of a left forearm 
injury.  The claims folder is to be 
furnished to the examiner for review.  All 
necessary tests should be performed.  


Based on the examination and review of the 
relevant evidence of record, the examiner 
should determine whether the Veteran's 
service-connected residuals of a left 
forearm injury are manifested by severe 
incomplete paralysis of the ulnar nerve.

The examiner is requested to provide a 
rationale for any opinion provided.

5.  After completion of any other notice 
or development indicated by the state of 
the record, the RO must readjudicate the 
Veteran's claims.  The RO should also 
consider whether referral for 
consideration of an extraschedular rating 
for the residuals of the left forearm is 
warranted under 38 C.F.R. § 3.321(b).  If 
any of the claims remain denied, the RO 
should issue an appropriate SSOC that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, and provide the 
Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


